Title: From George Washington to Jeremiah Dummer Powell, 19 May 1778
From: Washington, George
To: Powell, Jeremiah Dummer


                    
                        Sir
                        Head Qrs Valley forge May 19th 1778
                    
                    Two days ago I had the honor to receive your favor of the 25th Ulto with the Resolutions alluded to.
                    I sincerely wish the drafts determined to be furnished by the several States were with the Army. It has ever been our misfortune not to be in a condition to avail ourselves of circumstances, which otherwise might have been most favourable—However, I trust in the end, that all will be well. There is yet a call for our most strenuous & prudent exertions.
                    I am happy to see the precautions the Court have taken, to prevent the inlisting of Deserters or prisoners of War. No practice has been more impolitic nor more injurious in proportion to it’s extent. But few of the former have proved faithful, and I believe there is not a single instance, where the latter have not deserted, when they had an opportunity. The inlisting of prisoners or Soldiers in the circumstances of those of Mr Burgoyne’s Army is far less justifiable than inlisting Deserters; in as much, as they are not under the smallest anxiety or fear of any consequences, that will attend their return; but on the contrary, have every reason to conclude, that their desertion will be considered, as a meritorious act—worthy of applause and a strong manifestation of their attachment to the service of their prince. Measures more effectual, tho far less expensive, could not be easily adopted by us, to reinforce the  Enemy with the whole of the Convention Army, than permitting the Troops to inlist among us. Of a detachment of Sixty in this predicament, which marched to join Colo. Henley’s regiment, only Twelve or thirteen reached Camp. part of the remainder made their escape, the residue formed a plan for the purpose—mutinied, & are now in prison. I am determined, where any are recruited, to call the Officers to an account, and to make them answer for the consequences resulting from their desertion, as far as possible.
                    From a variety of concurring circumstances it would appear that the Enemy mean to evacuate philadelphia, and are preparing to embark. I can not learn with certainty the cause, however it is probable, if the event happens, it will be in consequence of the changes which have, and which are likely to take place in Europe. The objects of their future operations are also unknown; but from the intelligence received, New York is supposed the place of their first destination. It is said, that Houses are preparing there for their reception, and particularly for many families in philadelphia, who have been their fast Adherents. Indeed if there is a War between France & Britain and which seems inevitable, Philadelphia is an ineligible situation for the Army under Sir Wm Howe or perhaps Sr Henry Clinton.
                    Before I conclude, I beg leave to return you my warmest thanks for your kind wishes, and request that you will present my best respects to the Honble Council. I have the Honor to be with great esteem Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                